                            UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF
                              ILLINOIS EASTERN DIVISION

MARION PARHAM                               )
                                            )
                            Plaintiff,      )                 Case No. 18-cv-5316
                                            )
                                            )                 Judge Matthew Kennelly
vs.                                         )
                                            )
WEXFORD HEALTH SOURCES, INC.,               )
STATEVILLE CORRECTIONAL CENTER,             )
and GHALIAH OBAISI as, Independent Executor )
of the estate of Dr. SALEH OBAISI           )
                                            )
                            Defendants      )

DEFENDANT WEXFORD HEALTH SOURCES, INC. ANSWER AND AFFIRMATIVE
 DEFENSES TO PLAINTIFF’S SECOND AMENDED COMPLAINT (SIC)(DKT.#29)

        NOW COMES the Defendant, WEXFORD HEALTH SOURCES, INC., by and through

 its attorneys, BOLLINGER CONNOLLY KRAUSE LLC, and for its Answer and Affirmative

 Defenses to Plaintiff’s Second Amended Complaint (sic) (DKT. #29), states as follows:


                                        JURISDICTION

       1.      That at all times complained of herein, WEXFORD HEALTH SOURCES, INC.,

STATEVILLE CORRECTIONAL CENTER, and Dr. Saleh Obaisi as an agent, servant and or

employee of WEXFORD HEALTH SOURCES, INC. were correctional health care companies

and individuals that are contracted with the State of Illinois to provide medical care, behavioral

health, and pharmacy services to the inmates at Illinois correctional centers. Each of them

controlled the medical services at the correctional center located in Crest Hill, Illinois, where the

Plaintiff was an inmate.

ANSWER:        Defendant admits that it is a correctional health care company who at times
               has been contracted with the Illinois Department of Corrections to provide

               medical care, behavioral health care to inmates to certain correctional center

               located in Crest Hill, Illinois. Defendant admits at certain times Dr. Obaisi

               was employed by Wexford Health Sources, Inc.                   Defendant denies the

               remaining allegations of this paragraph.

       2.      This is a claim is brought pursuant to 42 U.S.C. § 1983 for the deprivation of the

Plaintiff’s rights granted under the United States Constitution.

ANSWER:        Defendant admits that the claim in brought under 42 U.S.C. §1983. Defendant

               denies liability and denies that it violated Plaintiff’s constitutional rights.

       3.      This Court has jurisdiction of the action pursuant to 28 U.S.C. § 1331 and 1367.

ANSWER:        Defendant admits jurisdiction under 28 U.S.C. §1331.               Defendant denies

               jurisdiction under 28 U.S.C. §1367.

       4.      Venue is proper under 28 U.S.C. § 1391(b). On information and belief, at least one

Defendant resides in this judicial district, and all Defendants reside in Illinois. Furthermore, a

substantial part of the events or omissions giving rise to the claim occurred in Illinois, in the

Northern District of Illinois.

ANSWER:        Defendant admits venue is proper. Defendant denies the remaining allegations

               of this paragraph.

                                  GENERAL ALLEGATIONS

       5.      At the time of his incarceration at STATEVILLE CORRECTIONAL CENTER,

Plaintiff was suffering from an injury in his leg from a previous fracture.

ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to the

               truth of the allegations of this paragraph.




                                                 2
       6.      Because of his medical condition, which was known to the Defendants, Plaintiff

was also had been issued a “low bunk permit.”

ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to the

               truth of the allegations of this paragraph.

       7.      Independent healthcare providers, WEXFORD HEALTH SOURCES, INC.

(hereinafter referred to as “WEXFORD”) and STATEVILLE CORRECTIONAL CENTER,

contracted with STATEVILLE CORRECTIONAL CENTER (hereinafter referred to as

“STATEVILLE”) to provide healthcare services to the inmates.

ANSWER:        Defendant denies the allegations of this paragraph.

       8.      On several occasions, the doctors and nurses employed by WEXFORD and

STATEVILLE failed to provide timely medical treatment to the plaintiff which caused the Plaintiff

to be in continuous pain. On or about August 7, 2016 plaintiff fell from the top bunk breaking a

screw in is leg which was placed there from a previous fracture.

ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to the

               truth of the allegations of whether on or about August 7, 2016 plaintiff fell

               from the top bunk breaking a screw in is leg which was placed there from a

               previous fracture.     Defendant denies the remaining allegations of this

               paragraph.

       9.      Plaintiff complained to Dr. Saleh Obaisi, the nurses and health care providers of

WEXFORD and STATEVILLE and wrote grievances regarding the mismanagement of his

healthcare in particular, on or about August 7, 2016 Plaintiff fell from his bunk bed and because

of the fall the screws that were in his leg from the previous fracture that he suffered broke.

Thereafter, despite requesting medical treatment, the Plaintiff’s pleas were ignored by the medical




                                                3
providers, agents, servants, and employees who were acting in the scope and course of their

agency, service and employment for WEXFORD and STATEVILLE to include but not limited to

Dr. Obaisi.

ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to the

                truth of the allegations of whether Plaintiff fell from his bunkbed and because

                of the fall the screws that were in his leg from the previous fracture broke.

                Defendant denies the remaining allegations of this paragraph.

       10.      Plaintiff was also wrongfully denied treatment from August 7, 2016 to August 3,

2018, which has caused him to suffer pain, emotional distress and has placed him at a substantial

risk of harm.

ANSWER:         Defendant denies the allegations of this paragraph.

       11.      Upon information and belief, the delay in treatments was caused when Defendant

health care administrators, doctors, nurses, and other medical staff arbitrarily and without the

Plaintiff’s consent, denied the Plaintiff access to the necessary medical care he required.

ANSWER:         Defendant denies the allegations of this paragraph.

       12.      Upon information and belief, Plaintiff was denied medical treatments in retaliation

for the letters, complaint, and grievances that were filed by him against the Defendants.

ANSWER:         Defendant denies the allegations of this paragraph.

       13.      Plaintiff filed grievances however no action was taken by WEXFORD and

STATEVILLE or its agents to provide him with medical services for his injury. Their actions

demonstrated deliberate indifference to the Plaintiff’s serious medical needs.

ANSWER:         Defendant denies that Plaintiff filed a grievance. Defendant denies that it

                failed to take action and denies that it failed to provide Plaintiff with medical




                                                 4
                services.    Defendant denies any action alleged demonstrating deliberate

                indifference. Defendant denies that Plaintiff has a serious medical need.

                                       COUNT I
                               DELIBERATE INDIFFERENCE
                             WEXFORD HEALTH SOURCES, INC.

        1-13. Plaintiff re-alleges and incorporates by reference each and every allegation in

paragraphs 1-13 of the Introduction and General Allegations as though fully set forth herein.

ANSWER:         Defendant re-incorporates its answers to paragraphs 1-13 as and for its

                answer to this paragraph 13.

        14.     That at all relevant times mentioned herein, defendant WEXFORD HEALTH

SOURCES, INC. (hereinafter referred to as “WEXFORD”), was a foreign corporation doing

business in the state of Illinois.

ANSWER:         Defendant admits the allegations of this paragraph.

        15.     That at all relevant time mentioned herein, defendants WEXFORD HEALTH

SOURCES, INC. and their agents, servants and employees were acting under color of law.

ANSWER:         Defendant denies the allegations of this paragraph.

        16.     Defendants WEXFORD through its agents, employees, and unknown medical

personnel, failed to meet its constitutional obligation to maintain and provide continuing adequate

and appropriate medical care and treatment of Plaintiff while at STATEVILLE CORRECTIONAL

CENTER, in the following ways:

        a.      Despite having notice of Plaintiff’s need for medical treatment, and of the
                seriousness of his medical need, Defendant refused to provide timely medical
                attention;
        b.      Showed unreasonable and deliberate indifference to Plaintiff’s serious medical
                needs, with intentional malice, willfulness, and reckless and deliberate indifference
                to his rights;
        c.      Was responsible for the creation, implementation, oversight, and/or supervision of
                all policies and procedures followed by WEXFORD agents and employees who



                                                  5
                were medical care providers to inmates incarcerated in STATEVILLE
                CORRECTIONAL CENTER;
       d.       Maintained policies and procedures under which inmates with serious medical
                conditions, like Plaintiff, were routinely and frequently denied proper or adequate
                medical care to STATEVILLE CORRECTIONAL CENTER inmates and to
                Plaintiff;
       e.       Defendant’s policies, procedures, widespread practice, and actions encouraged
                practices in STATEVILLE CORRECTIONAL CENTER that resulted in, among
                other things, routine delays and denial of medical treatment for inmates and the
                Plaintiff;
       f.       Had notice of a widespread practice by WEXFORD agents and employees at
                STATEVILLE CORRECTIONAL CENTER under which inmates with serious
                medical conditions, like Plaintiff, were routinely denied access to proper medical
                care;
       g.       Inadequately trained, supervised, and controlled correctional officers and medical
                personnel who caused routine delays of medical treatment to inmates in need of
                urgent medical treatment; and
       h.       Encouraged future abuses toward the inmates by failing to discipline or punish
                employee misconduct that resulted in inadequate medical treatments for inmates.

ANSWER:         Defendant denies the allegations in this paragraph including subparagraphs

                (a) – (h).

       17.      As a direct and proximate result of the unconstitutional policies and procedures of

WEXFORD and or its agents, servants and employees and as a direct and proximate result of

WEXFORD’s reckless disregard and utter indifference to the health and safety of others; Plaintiff

was injured and was deprived of his rights under the Eighth Amendment to the United States

Constitution.

ANSWER:         Defendant denies the allegations of this paragraph.

       WHEREFORE, Plaintiff, MARION PARHAM, by and through his attorneys, TYLER

LAW OFFICES, P.C., respectfully requests that this Court enter judgment in his favor and against

Defendants, WEXFORD HEALTH SOURCES, INC., awarding compensatory damages, punitive

damages, and attorneys’ fees.

ANSWER:         Defendant denies that Plaintiff is entitled to judgment and denies that Plaintiff




                                                 6
               is entitled to any damages or attorneys’ fees.



       WHEREFORE, Defendant WEXFORD HEALTH SOURCES, INC., by and through its

attorneys, BOLLINGER CONNOLLY KRAUSE LLC, respectfully requests that this Court enter

judgment in its favor and against Plaintiff, MARION PARHAM, dismissing Plaintiff’s Second

Amended Complaint (Dkt. #29) and awarding Defendant costs of this matter.



                                     COUNT II
                             DELIBERATE INDIFFERENCE
                         STATEVILLE CORRECTIONAL CENTER

       1-17. Plaintiff re-alleges and incorporates by reference each and every allegation in

paragraphs 1-17 of the Introduction and General Allegations as though fully set forth herein.

ANSWER:        Defendant re-incorporates its answers to paragraphs 1-17 above as and for its

               answer to this paragraph 17.

       18.     That at all relevant times mentioned herein, defendant STATEVILLE

CORRECTIONAL          CENTER,      (hereinafter   referred   to   as   “STATEVILLE”),     was   a

corporation/governmental entity doing business in the state of Illinois.

ANSWER:        Count II is not directed at this defendant. If Count II is determined to be

               directed against this defendant, defendant Wexford lacks knowledge or

               information sufficient to form a belief as to the truth of the allegations of this

               paragraph.

       19.     That at all relevant time mentioned herein, defendant STATEVILLE and its agent,

servants, and employees were acting under color of law.

ANSWER:        Count II is not directed at this defendant. If Count II is determined to be




                                                  7
               directed against this defendant, defendant Wexford lacks knowledge or

               information sufficient to form a belief as to the truth of the allegations of this

               paragraph.

       20.     Defendant STATEVILLE, through its agents, employees, and unknown medical

personnel, failed to meet its constitutional obligation to maintain and provide continuing adequate

and appropriate medical care and treatment of Plaintiff at STATEVILLE CORRECTIONAL

CENTER, in the following ways:

       a.      Despite having notice of Plaintiff’s need for medical treatment, and of the
               seriousness of his medical need, Defendant refused to provide timely medical
               attention;
       b.      Showed unreasonable and deliberate indifference to Plaintiff’s serious medical
               needs, with intentional malice, willfulness, and reckless and deliberate indifference
               to his rights;
       c.      Was responsible for the creation, implementation, oversight, and/or supervision of
               all policies and procedures followed by WEXFORD agents and employees who
               were medical care providers to inmates incarcerated at STATEVILLE
               CORRECTIONAL CENTER;
       d.      Maintained policies and procedures under which inmates with serious medical
               conditions, like Plaintiff, were routinely and frequently denied proper or adequate
               medical care to STATEVILLE CORRECTIONAL CENTER inmates and to
               Plaintiff;
       e.      Defendant’s policies, procedures, widespread practice, and actions encouraged
               practices in STATEVILLE CORRECTIONAL CENTER that resulted in, among
               other things, routine delays and denial of medical treatment for inmates and the
               Plaintiff;
       f.      Had notice of a widespread practice by its agents and employees at STATEVILLE
               CORRECTIONAL CENTER under which inmates with serious medical
               conditions, like Plaintiff, were routinely denied access to proper medical care;
       g.      Inadequately trained, supervised, and controlled correctional officers and medical
               personnel who caused routine delays of medical treatment to inmates in need of
               urgent medical treatment; and
       h.      Encouraged future abuses toward the inmates by failing to discipline or punish
               employee misconduct that resulted in inadequate medical treatments for inmates.

ANSWER:        Count II is not directed at this defendant. If Count II is determined to be

               directed against this defendant, defendant Wexford denies the allegations of

               this paragraph including subparagraphs (a) – (h).



                                                 8
       21.     As a direct and proximate result of the unconstitutional policies and procedures of

STATEVILLE, and as a direct and proximate result of STATEVILLE’s reckless disregard and

utter indifference to the health and safety of others, Plaintiff was injured and was deprived of his

rights under the Eight Amendment to the United States Constitution.

ANSWER:        Count II is not directed at this defendant. If Count II is determined to be

               directed against this defendant, defendant Wexford denies the allegations of

               this paragraph.

       WHEREFORE, Plaintiff, MARION PARHAM, by and through his attorneys, TYLER

LAW OFFICES, P.C., respectfully requests that this Court enter judgment in his favor and against

Defendant, STATEVILLE CORRECTIONAL CENTER, awarding compensatory damages,

punitive damages, and attorneys’ fees.

ANSWER:        Defendant denies that Plaintiff is entitled to judgment and denies that Plaintiff

               is entitled to any damages or attorneys fees.



       WHEREFORE, Defendant WEXFORD HEALTH SOURCES, INC., by and through its

attorneys, BOLLINGER CONNOLLY KRAUSE LLC, respectfully requests that this Court enter

judgment in its favor and against Plaintiff, MARION PARHAM, dismissing Plaintiff’s Second

Amended Complaint (Dkt. #29) and awarding Defendant costs of this matter.




                                                 9
                                      COUNT III
                              DELIBERATE INDIFFERENCE
                                  DR. SALEH OBAISI

        1-21. Plaintiff re-alleges and incorporates by reference each and every allegation in

paragraphs 1-21 of the Introduction and General Allegations as though fully set forth herein.

ANSWER:        Defendant re-incorporates its answers to paragraphs 1-21 as and for its

               answer to this paragraph number 21.

        22.    That at all relevant times mentioned herein, defendant DR. SALEH OBAISI was

employed as a physician and health service administrator of WEXFORD and had the duty to

administer the medical services to STATEVILLE CORRECTIONAL CENTER inmates and to the

Plaintiff.

ANSWER:        Count III is not directed at this defendant. If the allegations of this paragraph

               are determined to be directed against this defendant, defendant denies the

               allegations of this paragraph.

        23.    That at all relevant time mentioned herein, defendant DR. SALEH OBAISI was

acting under color of law.

ANSWER:        Count III is not directed at this defendant. If the allegations of this paragraph

               are determined to be directed against this defendant, defendant denies the

               allegations of this paragraph.

        24.    Defendant, DR. SALEH OBAISI, failed to meet his constitutional obligation to

maintain and provide continuing adequate and appropriate medical care and treatment of Plaintiff

while at STATEVILLE CORRECTIONAL CENTER, in the following ways:

        a.     Despite having notice of Plaintiff’s need for medical treatment, and of the
               seriousness of his medical need, Defendant refused to provide timely or adequate
               medical attention;
        b.     Showed unreasonable and deliberate indifference to Plaintiff’s serious medical



                                                10
               needs, with intentional malice, willfulness, and reckless and deliberate indifference
               to his rights;
       c.      Was responsible for the creation, implementation, oversight, and/or supervision of
               all policies and procedures followed by WEXFORD agents and employees who
               were medical care providers to inmates incarcerated in STATEVILLE
               CORRECTIONAL CENTER;
       d.      Followed policies and procedures under which inmates with serious medical
               conditions, like Plaintiff, were routinely and frequently denied proper or adequate
               medical care;
       e.      Was aware of policies, procedures, widespread practice, and actions that
               encouraged practices in STATEVILLE CORRECTIONAL CENTER that resulted
               in, among other things, routine delays and denial of medical treatment for inmates
               and the Plaintiff;
       f.      Had notice of a widespread practice by other WEXFORD agents and employees at
               STATEVILLE CORRECTIONAL CENTER under which inmates with serious
               medical conditions, like Plaintiff, were routinely denied access to proper medical
               care;
       g.      Inadequately trained, supervised, and controlled other administrative staff and/or
               medical personnel resulting in routine delays of medical treatment to inmates in
               need of urgent medical treatment; and
       h.      Encouraged future abuses toward the inmates by failing to report, discipline,
               counsel or punish employee misconduct that resulted in inadequate medical
               treatments for inmates.


ANSWER:        Count III is not directed at this defendant. If the allegations of this paragraph

               are determined to be directed against this defendant, defendant denies the

               allegations of this paragraph including subparagraphs (a) – (h).

       25.     As a direct and proximate result of the unconstitutional policies and procedures of

WEXFORD, and as a direct and proximate result of ’s reckless disregard and utter indifference to

the health and safety of others, Plaintiff was injured and was deprived of his rights under the Eight

Amendment to the United States Constitution.

ANSWER:        Count III is not directed at this defendant. If the allegations of this paragraph

               are determined to be directed against this defendant, defendant denies the

               allegations of this paragraph. Defendant denies any unconstitutional policies

               and procedures.



                                                 11
        WHEREFORE, Plaintiff, MARION PARHAM, by and through his attorneys, TYLER

LAW OFFICES, P.C., respectfully requests that this Court enter judgment in his favor and against

the estate of Defendant DR. SALEH OBAISI, awarding compensatory damages, punitive

damages, and attorney’s fees.

ANSWER:        Defendant denies that Plaintiff is entitled to judgment and denies that Plaintiff

               is entitled to any damages or attorney’s fees.



        WHEREFORE, Defendant WEXFORD HEALTH SOURCES, INC., by and through its

attorneys, BOLLINGER CONNOLLY KRAUSE LLC, respectfully requests that this Court enter

judgment in its favor and against Plaintiff, MARION PARHAM, dismissing Plaintiff’s Second

Amended Complaint (Dkt. #29) and awarding Defendant Costs of this matter.



                                        JURY DEMAND

        Plaintiff, MARION PARHAM, by and through his attorneys, TYLER LAW OFFICES

P.C., hereby demands a trial by jury pursuant to Federal Rule of Civil Procedure 38(b) on all issues

so triable.

ANSWER:        Defendant demands a trial by Jury.



                                 AFFIRMATIVE DEFENSES

        Without prejudice to the denials of the allegations contained in Plaintiff’s Second Amended
Complaint (sic) (Dkt. #29), Defendant, WEXFORD HEALTH SOURCES, INC., without waiving
the obligations of Plaintiff to prove every factual element of his claims, and for his Affirmative
Defenses states as follows:
        1.     Qualified Immunity
        At all times relevant to Plaintiff’s claims, the Defendant charged herein acted in the good


                                                12
faith performance of its official duties without violating Plaintiff’s clearly established
constitutional rights. Defendant is protected from liability by the doctrine of qualified immunity.
          2.      Official Capacity Claim Barred
          To the extent that Plaintiff’s claims are against Defendant in its official capacity the claims
are barred by the Eleventh Amendment
          3.      Injunctive Relief Barred
          To the extent Plaintiff is suing Defendant for declaratory relief or injunctive relief not
intended to address ongoing violations, his requests for such relief are barred by the Eleventh
Amendment and the Prison Litigation Reform Act. Further, the Defendant no longer has the
authority to order the relief sought if ordered and Plaintiff is not subject to the conditions of which
he complains.
          4.      Failure to Exhaust Administrative Remedies
          Plaintiff has failed to exhaust his administrative remedies prior to the initiation of this cause
of action and as a result Plaintiff’s claims are barred by the Prison Litigation Reform Act.
          5.      Statute of Limitations and/or Statute of Repose
          To the extent that Plaintiff’s claims are barred by the statute of limitations and/or Statute
of Repose, they should be dismissed.
          6.      Heck v. Humphrey
          To the extent Plaintiff’s allegations require the invalidation of any discipline that resulted
in the loss of good time credit, these allegations are barred by Heck v. Humphrey, 512 U.S. 477
(1994).
          7.      Mootness
          To the extent that Plaintiff is suing the Defendant for declaratory relief or injunctive relief
not intended to address ongoing violations, his claim is moot.
          8.      Compensatory Damages Barred
          To the extent that Plaintiff is suing the Defendant for compensatory damages for mental or
emotional injury suffered without a prior showing of physical injury, his claim is barred by the
Prison Litigation Reform Act.
          9.      Failure to State Claim with Specificity
          Defendant’s personal involvement has not been established with sufficient specificity to
state a claim upon which relief may be granted.



                                                     13
        10.      Res Judicata
        To extent Plaintiff has previously litigated the same issues in a prior action that are now
involved in this lawsuit, Plaintiff’s suit is barred by the doctrine of res judicata.
        11.      Failure to Follow Medical Advice and Exercise Reasonable Care
        a.       The sole proximate cause of the injuries and damages alleged by Plaintiff was his
failure to exercise reasonable care for his own well-being.
        b.       Plaintiff had a duty to follow reasonable medical advice, recommendations,
treatment, or procedures provided to him by medical staff and providers for the treatment and
management of his claimed conditions.
        c.       Plaintiff failed to exercise reasonable care and follow reasonable medical advice,
recommendations, or procedures in one or more of the following respects, which were the sole
proximate cause of the injuries and damages Plaintiff claims in this case:
              i. Failed to follow reasonable medical advice and recommendations;
              ii. Failed to be truth to medical staff and state his symptoms, conditions, and behavior
                 to Defendants;
              iii. Failed to exercise reasonable care for his own safety and well-being;
              iv. Failed to undergo recommended and reasonable medical treatment; and
              v. Was otherwise careless or caused harm to himself.
        d.       Plaintiff’s actions were the proximate cause of any injuries which are claimed in
his Second Amended Complaint (Dkt. #29) and, therefore, this Defendant is not liable to the
Plaintiff for the claims asserted herein.
        12.      Failure to State a Claim
        a.       Defendant states that Plaintiff’s Second Amended Complaint (Dkt. #29) fails to
state a claim upon which relief could be granted pursuant to 42 U.S.C. Section 1983.
        b.       To assert a claim for cruel and unusual punishment under the Eighth Amendment
of the Constitution, the plaintiff must show (1) deliberate indifference to (2) a serious medical need
of a prisoner. Estelle v. Gamble, 429 U.S. 97, 97 S. Ct. 285, 50 L. Ed. 2d 251 (1976).
        c.       A private corporation acting under the color of law may be liable under Section
1983 if an official policy or custom of the corporation resulted in the alleged constitutional
deprivation. Monell v. Dep’t of Social Svcs. Of City of New York, 436 U.S. 658, 690-91 (1978).
        d.       To state a viable Section 1983 claim against a private corporation acting under the



                                                   14
color of state law, a plaintiff must prove that injury was caused by (1) an express policy; (2) a
widespread practice constituting a “custom or usage;” or (3) the act of a person with final
policymaking authority at the corporation. Houskins v. Sheahan, 549 F.3d 480, 493 (7th Cir.
2008). Plaintiff’s allegations regarding the policies and customs of Defendant WEXFORD
HEALTH SOURCES, INC. do not rise to the level of a constitutional violation under Section 1983
and, therefore, cannot establish that this Defendant was deliberately indifferent.
       13.     Defendant Acted in Good Faith/Immunity
       a.      At all times relevant herein, Defendant acted in good faith in the performance of its
official duties and without violating the Plaintiff’s statutory or constitutional rights of which a
reasonable person would have known. Therefore, the doctrine of qualified immunity protects this
Defendant from this lawsuit. “Qualified immunity shields [officials] from civil damages liability
so long as their actions could reasonably have been thought consistent with the rights they are
alleged to have violated. Leaf v. Shelnutt, 400 F.3d 1070, 1079-80 (7tyh Cir. 2005). The protection
of qualified immunity applies regardless of whether the government official’s error is a mistake of
law, mistake of fact, or a mistake based on mixed questions of law and fact. Pearson v. Callahan,
555 U.S. 223, 231 (2009).
       b.      The United States Supreme Court regards as beneficial, the two-step sequence for
resolving a government official’s immunity claims articulated in Saucier v. Katz, 533 U.S. 194,
200 (2001); see also Pearson, 555 U.S. at 236 (“Although we now hold that the Saucier protocol
should not be regarded as mandatory in all cases, we continue to recognize that it is often
beneficial…”). First, a court must decide whether the facts, as alleged by the plaintiff, make out a
violation of a constitutional right. Id. at 232. Second, the court must decide whether the right at
issue was “clearly established” at the time of the defendant’s alleged misconduct. Id. In order to
show that the right was clearly established, the plaintiff must show that the defendant’s “violation
[of the constitutional right] was so clear that an official would realize he or she was violating an
inmate’s constitutional rights.” Borello v. Allison, 446 F.3d 742, 750 (7th Cir. 2006).
       c.      The Plaintiff’s Second Amended Complaint (Dkt. #29) alleges that Defendant
provided medical care and treatment to the Plaintiff while he was incarcerated at a state-run prison.
At no time did any Defendant render medical care that was so clearly a violation of the Plaintiff’s
constitutional rights that the Defendant would realize it was providing medical care tantamount to
cruel and unusual punishment. Thus, the doctrine of qualified immunity applies and shields this



                                                 15
Defendant from this litigation.
       d.      The Defendant further recognizes that the Seventh Circuit has suggested, in dicta,
that qualified immunity is not available to private medical in state-run prisons. See Petties v.
Carter, 836 F.3d 722, 733-34 (7th Cir. 2016). However, the United States Supreme Court’s
decision in Filarsky v. Delia controls and establishes that immunity is available to a government’s
private contractors who are performing jobs that, otherwise, would be performed by state agents,
who unquestionably could assert qualified immunity.
       e.      In Filarsky, the Supreme Court, unanimously, held that a private attorney hired by
a municipality to perform a task was entitled to claim qualified immunity. Filarsky v. Delia, 566
U.S. 377, 390 (2012) (“Affording immunity not only to public employees but also to others acting
on behalf of the government similarly serves to ‘ensure that talented candidates are not deterred
by the threat of damages suits from entering public service.”’) (internal marks omitted.)
       f.      Other circuits follow Filarsky and apply qualified immunity to private medical
providers working in state-run prisons. In a decision handed down after Petties, the Tenth Circuit
Court of Appeals found that Filarsky controlled and applied qualified immunity to a private doctor
working in a state prison. Estate of Lockett v. Fallin, 841 F.3d 1098, 1108-09 (10th Cir. 2016)
(“Dr. Doe stands in the same position as the attorney in Filarsky – he was a private party hired to
do a job for which a permanent government employee would have received qualified immunity.
Thus, we conclude that qualified immunity applies to Dr. Doe.”)
       g.      The Supreme Court’s Filarsky decision combined with the case law of other Courts
of Appeal establish that qualified immunity applies to private medical providers performing
medical services in a state-run prison.     Thus, Defendant has a non-frivolous argument for
extending, modifying, or reversing existing law in this Circuit.


       WHEREFORE, Defendant, WEXFORD HEALTH SOURCES, INC., respectfully

requests this Honorable Court to enter an Order granting judgment in favor of Defendant and

against Plaintiff, dismissing his Second Amended Complaint (Dkt. #29) with prejudice and

awarding Defendant costs and for such other relief as this Court deems appropriate and just.


Defendant demands a trial by jury.



                                                16
DATED: February 11, 2019


                                       Respectfully Submitted,
                                       WEXFORD HEALTH SOURCES, INC.

                                       By: /s/ Victor F. Price
                                       Attorneys for Defendant


Robert S. Tengesdal ARDC No. 6288650
Victor F. Price – ARDC No. 6313766
BOLLINGER CONNOLLY KRAUSE LLC
500 West Madison Street, Suite #2430
Chicago, Illinois 60661
Tel: (312) 253-6200
rtengesdal@bollingertrials.com
vprice@bollingertrials.com




                                         17
                               CERTIFICATE OF SERVICE

         I hereby certify that on February 11, 2019, I caused the foregoing document to be filed
electronically with the Clerk of the Court through ECF and to be served upon all participants by
filing the same with the CM/ECF system.



                                                           By: /s/ Victor F. /Price



                                       SERVICE LIST

                                  Marion Parham v. Wexford
                                        18 CV 05316

Jesse R. Tyler
Tyler Law Offices, P.C.
120 West Madison Street, Suite 204
Chicago, IL 60602
(312) 920-1745
jrtyler@tylerlawchicago.com




                                              18
